Case 2:20-cr-00032-JCC Document 195-1 Filed 08/17/21 Page 1 of 2

Gregory Murphy

From: SHEA CAMERON BRANDON (49547086)
Sent Date: Monday, August 16, 2021 8:36 PM
To: gregory_murphy@fd.org

Subject: Letter

 

Honorable Judge Coughenour,

I would like to open this by saying that the person that is writing this letter to you
now is not the same person that was arrested on February 26th, 2020. I have
thought about my actions and what led up to them, and the insight that I've gained
has changed my outlook and character.

First and foremost, I apologize for my crimes and regret them wholeheartedly. If I
could take them back, I would. I lacked control of my emotions; I was angry about
my friend Kaleb being harassed, and was afraid that I and my family at some point
would also be harassed. I wanted my victims to feel what we felt, but I now
understand that this was an immature way of thinking and was completely
irresponsible. I did not consider, for example, that the letters I] sent would also
frighten the families and children of my victims. I cannot put into words the guilt
that I feel about this fear and pain that I caused; I wish I could take it all back.

When I started looking into the neo-nazi movement, I was at a very difficult point in
my life; I was homeless, struggling with addiction, had just lost funding for my
schooling, and a close friend of mine had recently passed away. I was lost, sad, and
(at the risk of sounding dramatic) angry at the world. Instead of taking
responsibility for my situation, I decided to blame other people and society, choosing
to adopt a worldview that was contrary to everything considered morally acceptable
as a way to lash out. Although I didn't know it at the time, this was my rock bottom.
Choosing to lash out and feel angry at everything was easier than addressing the
sadness and sense of displacement beneath it all. I have since realized that I need
serious help with my emotional and mental issues, and have sought help while in
custody, and will continue to seek help once released .

Since my incarceration, I have repaired my relationship with my family. I never
considered how these actions would effect them, and feel deeply guilty about this as
well. I am extremely grateful that they have remained supportive of me through
this even with how my actions have effected them, and want nothing more than to
be with them again. Although things at one point were far from perfect between us,
what I chose to do with my life is not their fault; I only want to move forward and
continue to heal with them.

I also have had time to reflect on the role of the media in society, and denounce my
previous opinions regarding the media that I had once voiced; the media is crucial
Case 2:20-cr-00032-JCC Document 195-1 Filed 08/17/21 Page 2 of 2

in holding both institutions and individuals accountable to society, and bringing to
light things the people ought to know. The only reason I disliked the media was
because I was partaking in things I didn't want to be known to the public, because
on some level I knew the things I was involved in were wrong.

Upon my release, I plan to go back to school for field biology and ecology. I want to
contribute meaningfully to society from this point forward, and have always had a
passion for the sciences. At one point, I was working a graveyard night-stocking
shift and then going to school immediately afterward until the afternoon; I plan
return to that work ethic. While incarcerated, I have read up on options for funding
my education, and am ready to begin working and studying diligently upon release.

My time in custody has given me a lot of time to reflect on my life, actions, and
plans going forward. I t has also changed my views on everything. Myself and
many other inmates in my unit also caught COVID. During the ensuing lockdowns,
we worked together on unit chores, and helping Latino inmates contact
organizations that could help them stay in contact with their families and
supportive legal entities.

It was a horrible period, but we all came together to help each other. Now, I play
soccer with the Latino inmates daily. My cellmate for a few months was Native
American. A group of African-American inmates and I often talk about our cases,
and work together to write up motions for the Court.

I would like to close this letter by emphasizing that the person who is writing this
letter to you now is not the same person that was arrested in February of 2020. I
have had a lot of time to reflect on my actions, and how they affected others, and
what I want to do with my life going forward. I apologize for all the pain I have
caused , and humbly ask that I be given a second chance at leading a productive,
positive, and quiet life.

Thank you for your time.

Sincerely yours,

Cameron Brandon Shea
